EXHIBIT 10.1

 





Nexeon MedSystems Inc

Executive Employment Contract

 

 

This Executive Employment Contract (the “Agreement”) entered into on the 1st day
of January, 2017 (the “Effective Date”) between Emily Hamilton, MD, an
individual, (“Executive”), and Nexeon MedSystems Inc, a Nevada corporation
(“Company”), having its principal place of business at 1708 Jaggie Fox Way
Lexington, KY 40511. Executive and Company are individually referred to as a
“Party” and collectively as the “Parties”.

 

BACKGROUND

 

WHEREAS, the Company wishes to hire Employee as the Director of Emerging
Therapy.

 

The Parties agree as follows:

 

1.     Employment. Company hereby employs Employee, and Employee hereby accepts
such employment, subject to the terms and conditions set forth in this
Agreement.

 

2.     Duties.

 

2.1       Position. Employee is employed as Director of Emerging Therapy.

 

2.2       Reasonable Business Efforts. Employee will expend her reasonable
business efforts on behalf of the Company, and will abide by all policies made
by the Company, as well as all applicable US federal, state and local laws and
regulations. Employee may engage in other business activities as long as those
activities do not adversely affect the Company and those activities are
disclosed to the Board of Directors of the Company (the “Board”).

 

2.3       Services. Employee shall report to the CEO or President. Employee’s
responsibilities shall include but not limited to:

 

Be responsible for liaison with health care professionals, disease state
meetings, advocacy groups, and health education meeting support. In addition
participate in the Company’s various R&D efforts as well as bioelectronic
medical device innovation.

 

2.4       Work Location. Employee’s principal place of work shall be located in
Dorado, Puerto Rico or such other location as the Parties may mutually agree
upon from time to time.

 

3.     Benefits. Employee shall be eligible to participate in various company
benefit programs, as they become available, pursuant to the terms of the
Company’s applicable benefit plans and policies available to other similarly
situated employees of the Company.

 



1

 

 

 

4.     Compensation.

 

4.1       Initial Base Salary. As compensation for the performance of Employee’s
duties hereunder, Company shall pay to Employee a Base Salary (herein so
called), payable in accordance with the normal payroll practices of Company,
less required deductions for state and federal withholding tax, social security
and all other employment taxes and payroll deductions in the amount of $195,000
per year. In the event either Party, for any reason, terminates Employee’s
employment under this Agreement Employee will earn the Base Salary prorated to
the date of termination. The prorated Base Salary will be based on a 30-day
calendar month.

 

5.     Term. The term of the employment relationship is for 2 years after the
Effective Date (the “Term”). This Agreement shall automatically renew for an
additional one-year term unless a termination notice is provided in writing to
the other party 30 days prior to the expiration of the Term. The Term may
however be terminated earlier as set forth in section 6 below.

 

6.     Termination of Employee’s Employment.

 

6.1       Termination for Cause by the Company. Company may terminate Employee’s
employment immediately at any time for Cause. For purposes of this Agreement,
“Cause” is defined as: (a) conviction of a felony that constitutes gross
negligence, recklessness or willful misconduct on the part of Employee with
respect to Employee’s obligations or otherwise relating to the business of
Company, or for fraud, misappropriation or embezzlement, or any felony or crime
of moral turpitude; or (b) Employee’s material breach of this Agreement or any
other agreement between Company and Employee. In the event Employee’s employment
is terminated in accordance with this Subsection 6.1, Employee shall be entitled
to all accrued compensation up through the date of termination but shall not be
entitled to additional severance payments.

 

6.2       Termination Without Cause by the Company. Company may terminate
Employee’s employment under this Agreement without Cause at any time on 60 days
advance written notice to Employee. In the event of such termination, Employee
will receive the Base Salary then in effect, prorated to the date of
termination.

 

6.3       Termination for Good Reason. . The Employee, upon 90 days’ prior
written notice given to the Company, shall have the right at any time to
terminate the Employee’s employment with the Company for Good Reason. “Good
Reason” shall mean (i) the occurrence, without the Employee’s express written
consent, of a material reduction in the level of the Employees compensation or
material reduction in Employee’s duties and responsibilities, unless such
reduction applies to all similarly situated employees; (ii) a demand, without
the Employee’s express written consent, that the Employee relocate to an office
of the Company more than 35 miles from the office in which the Employee was
previously employed; or (iii) the Company’s uncured breach of a material term of
this Agreement.

 

In the event the Employee’s employment is terminated for Good Reason, Employee
will receive a severance payment equivalent 30 days of Base Salary, less federal
and state income and employment taxes.

 



2

 

 

 

6.4       Notice and Opportunity to Cure. Notwithstanding the foregoing, it
shall be a condition precedent to the Company’s right to terminate the
Employee’s employment for Cause and the Employee’s right to terminate employment
for Good Reason that (i) the Party seeking the termination shall first have
given the other Party written notice stating with specificity the reason for the
termination (“breach”) and (ii) if such breach is susceptible of cure or remedy,
a period of 30 days from and after the giving of such notice shall have elapsed
without the breaching Party having substantially cured or remedied such breach
during such 30 day period, unless such breach cannot be cured or remedied within
30 days, in which case the period for remedy or cure shall be extended for a
reasonable time (not to exceed an additional 30 days) provided the breaching
Party has made and continues to make a diligent effort to effect such remedy or
cure.

 

6.6       Voluntary Resignation by Employee. Employee may voluntarily resign
Employee’s position with Company at any time on 30 days’ advance written notice
to the Company’s Board. In the event Employee’s resignation is without Good
Reason, Employee shall be entitled to receive only the Base Salary then in
effect, prorated to the date of termination. All other Company obligations to
Employee pursuant to this Agreement will become automatically terminated and
completely extinguished.

 

7.      Conditions to Receive Severance. As a condition to receiving any
severance, Employee agrees to execute a full general release satisfactory to the
Company, releasing all claims, known or unknown that Employee may have against
Company arising out of or in any way related to Employee’s employment or
termination of employment with Company prior to receipt of the severance
package.

 

8.      Non-Solicitation of Employees. Employee agrees that for a period of 2
years after the termination of her employment Agreement, Employee shall not
recruit, attempt to recruit or directly or indirectly participate in the
recruitment of, any Company employee; provided, however, any general public
recruitment responded to by Company employees will not breach this offer.

 

9.      Non-Solicitation of Customers or Prospects. Employee agrees that during
the term of this Agreement and for a period of 1 year after the termination of
her employment, Employee will not, either directly or indirectly solicit,
separately or in association with others, attempt to solicit, canvass or
interfere with any current customer, or supplier of the Company with whom
Employee had a relationship while working for the Company in a manner that
directly competes with the Company.

 

10.       Confidentiality.

 

(a)       The Employee acknowledges that, by reason of the Employee’s employment
by Company, Employee will have access to confidential information of the Company
(“Confidential Information”). The Employee acknowledges that such Confidential
Information is a valuable and unique asset of the Company and covenants that,
both during and after the Term, the Employee will not disclose any Confidential
Information to any person or entity (except as the Employee’s duties as an
employee or director of the Company may require) without the prior written
authorization of the Board. The obligation of confidentiality imposed by this
Section 10 shall not apply to Confidential Information that otherwise becomes
known to the public through no act of the Employee in breach of this Agreement
or which is required to be disclosed by court order or applicable law. The
provisions of this Section 10 shall remain in full force and effect for a period
of 3 years after expiration of the Term.

 



3

 

 

 

(b)       Confidential Information includes all records, designs, business
plans, financial statements, customer lists, manuals, memoranda, lists, research
and development plans, Intellectual Property and other property delivered to or
compiled by the Employee by or on behalf of the Company or its providers,
clients or customers that pertain to the business of the Company shall be and
remain the property of the Company and be subject at all times to its discretion
and control. Likewise, all correspondence, reports, records, charts, advertising
materials and other similar data pertaining to the business, activities,
research and development, Intellectual Property or future plans of the Company
that is collected by the Employee shall be delivered promptly to the Company
without request by it upon termination of the Employee’s employment. For
purposes of this Section 10(b), “Intellectual Property” shall mean patents,
copyrights, trademarks, trade dress, trade secrets, other such rights, and any
applications. The phrase, “Confidential Information” does not include
information that (i) was lawfully in Employee’s possession prior to disclosure
of such information by the Company; (ii) was, or at any time becomes, available
in the public domain other than through a violation of this Agreement; (iii) is
documented by Employee as having been developed by Employee outside the scope of
Employee rendering services hereunder and independently; or (iv) is furnished to
Employee by a third party not under an obligation of confidentiality to the
Company.

 

(c)       Employee will be allowed to disclose such information of the Company
to the extent that such disclosure is:

 

(i)        duly approved in writing by the Company;

 

(ii)        necessary for Employee to enforce Employee’s rights under this
Agreement in connection with a legal proceeding; or

 

(iii)        required by law or by the order of a court or similar judicial or
administrative body.

 

11.      Inventions. The Employee is hereby retained in a capacity such that the
Employee’s responsibilities may include the making of technical and managerial
contributions of value to the Company. The Employee hereby assigns to the
Company all rights, title and interest in such contributions and inventions made
or conceived by the Employee alone or jointly with others during the Term. This
assignment shall include (a) the right to file and prosecute patent applications
on such inventions in any and all countries, (b) the patent applications filed
and patents issuing thereon, and (c) the right to obtain copyright, trademark or
trade name protection for any such work product. The Employee shall promptly and
fully disclose all such contributions and inventions to the Company and assist
the Company in obtaining and protecting the rights therein (including patents
thereon), in any and all countries; provided, however, that said contributions
and inventions will be the property of the Company, whether or not patented or
registered for copyright, trademark or trade name protection, as the case may
be. Inventions conceived by the Employee, which are not related to the business
of the Company, will remain the property of the Employee, and notwithstanding
the foregoing, the Company shall not have any right, title or interest in any
work product or copyrightable work developed outside of work hours and without
the use of Company resources that does not relate to the Company’s business and
does not result from any work performed by the Employee for the Company.

 



4

 

 

12.      Additional Representations of Employee. Employee represents and
warrants to the Company that Employee is not Party to any written or oral
agreement with any third Party that would restrict Employee’s ability to enter
into the Confidentiality and Proprietary Information Agreement or to perform
Employee’s obligations hereunder and that Employee will not, by joining the
Company, breach any non-disclosure, proprietary rights, non-competition,
non-solicitation or other covenant in favor of any third Party.

 

13.      General.

 

13.1       Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the Employee and the Employee’s heirs, executors,
administrators, estate, beneficiaries, and legal representatives. Neither Party
may assign this Agreement without the consent of the other Party. The rights and
obligations of Company under this Agreement shall inure to the benefit of and
shall be binding upon the successors and assigns of Company.

 

13.2       Waiver. Either Party’s failure to enforce any provision of this
Agreement shall not in any way be construed as a waiver of any such provision,
or prevent that Party thereafter from enforcing each and every other provision
of this Agreement.

 

13.3       Attorneys’ Fees. Each side will bear its own attorneys’ fees in any
dispute unless a statutory section at issue, if any, authorizes the award of
attorneys’ fees to the prevailing Party.

 

13.4       Governing Law; Venue and Jurisdiction. This Agreement will be
governed by and construed in accordance with the laws of the United States and
the State of Texas. Venue for litigation of any dispute hereunder shall lie in
the courts of Fayette County, Kentucky. The Parties submit to personal
jurisdiction in the State of Kentucky

 

13.5       Counterparts. The Parties agree that this Agreement may be executed
in identical counterparts. The Agreement will be binding and enforceable on all
Parties even though signed in counterparts.

 

14.      Entire Agreement. This Agreement constitutes the entire understanding
between Employee and the Company relating to Employee’s employment. This
Agreement supersedes and replaces any prior verbal or written agreements between
the Company and Employee. This Agreement may not be modified or amended except
by a written agreement signed by both Employee and a person authorized by the
Board of the Company. No oral waiver, amendment or modification will be
effective under any circumstances whatsoever.

 



5

 

 

 

THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW.

 

          Nexeon MedSystems Inc.                           By:   /s/ William
Rosellini   /s/ Emily Hamilton     William Rosellini, CEO   Dr. Emily Hamilton
MD, Individually              

 

 

6

 



